Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendments filed on August 10, 2022.
Claims 2- 8 are pending and/or currently amended. 
Claim 1 is cancelled. 
Claims 8 is new. 
Claims 2 - 8 are rejected. This rejection is final. 

Response to Amendment/Remarks 
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the rejections presented in this Office Action.
New rejections are presented in this Office Action based on Applicant's amendment/remarks.

Response to Arguments

Regarding Applicant's arguments about the rejections for claims 2 -8 under 35 U.S.C § 102 and 35 U.S.C § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claims 8, Applicant argued in substance that (1) the newly added limitations:  “generating a digital, two-dimensional drawing of a gasket from said data,” and “manufacturing a gasket from said two-dimensional  digital drawing”  are not taught by the prior arts of record. 


Examiner fully considered the argument but this argument is rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference Schuler teaches: in figure 4, and paragraphs [0041], [0077] and [0078] that generating a digital, two-dimensional drawing of a gasket from said data; and reference Tholath teaches: in figure 3 and  paragraphs [0076],  and [0077] that manufacturing a gasket from said two-dimensional  digital drawing. Therefore, Schuler in combination with Tholath teaches the newly added limitations. 

Applicant's arguments for other claims, which depend on the argued patentability of
claim 8, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW REJECTIONS DUE TO AMENDMENT: 



Drawings
The drawings submitted on March 31, 2021 are accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 –8   are rejected under 35 U.S.C. 103 as being unpatentable over Schuler (US Pub. 2002/0033885), in view of Tholath (U.S. Pub. 2018/0165841).

Regarding claim 8, Schuler teaches: 
a method for creating a replacement metal blank comprising (Abstract): 
placing an object defining a metal blank shape on a portable scale, said portable scale comprising a planar surface having a plurality of markers disposed thereon (Fig 3,modules 43, 42, & 41,  Fig 4, module 55a-d, paras [0074]  - [0075]); 
producing a photograph of metal blank on said portable scale (Fig 4, module 56, para [0078]: “meta-image 56”);
 causing said photograph to be imported into a modeling software, wherein said modeling software is configured to extract data representing said metal blank shape from said photograph (Fig 4, “contour CAD model”, paras [0041]: “single photos of a workpiece to a CAD model”, and [0077] – [0078]; see also claim 14);
 generating a digital, two-dimensional drawing of a metal blank from said data ((Fig 4, “contour CAD model”, [0077] – [0078]; see also claim 12: “contour of the workpiece . . . is a polygon”),

Schuler specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image1.png
    712
    1292
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    627
    570
    media_image2.png
    Greyscale

[0074] Targets are needed as reference points to calculate the location and orientation of a set of photographs. Since the targets can be detected with high accuracy, they should also be used to
provide distance information. The coded targets are arbitrarily placed on the blank and its surroundings. The whole image area should contain targets. As distance reference objects rulers 43 (FIG. 3) were used with targets precisely attached to it.

[0075] The best background for the application is black paper 42 or fabric. Depending on the surface
and flash conditions the sheet metal can appear as very bright (mirror-like) or dark (rust or in image
corner) . There can be problems to distinguish sheet metal and background if the background color isnot black. Shadowing effects at the edge of the blank have no effect on the black background. All items necessary to prepare the workpieces are shown in FIG. 3: black background material 42, coded targets 41 and coded rulers 43 of known length.


[0077] The process of reading the project image files, identifying corresponding points, computing relative and absolute orientation and bundle adjustment can be fully automated. After the image orientation and camera positions have been found, world coordinates can be measured. Rolleimetric CDW allows working in a plane, i.e. the coordinates are computed by intersection of the line of sight with the workpiece plane. There is no specification of identical points in multiple images necessary. The workpiece contour can be simply traced by a drawing tool. A part of the image can be magnified to work as accurate as possible. These tools are well conceived and work efficiently with a few mouse clicks. The generated polygon can be exported as DXF or ASCII point list.

[0078] Very often the complete workpiece contour will be patched by several pictures to increase resolution. The contour would have to be traced in several pictures and the corresponding partial polygons are not closed connected. The gaps between starting points and end points would have to be connected in a CAD system before the result can be processed by a nesting algorithm. The rectification feature can overcome this limitation. Rectification means transforming the image plane and the workpiece plane onto each other. As can be seen from FIG. 4, the image becomes like a map that is seen from above without perspective distortions. All images 55a-55d can now be stitched together to create one huge meta-image 56.

but, Schuler does not explicitly disclose:
	a gasket; 
manufacturing a gasket from said two-dimensional  digital drawing. 


However, Tholath teaches: 
a gasket (Tholath:  Fig 3, blocks 310, 312, [0076]: “object include . . . flanges” – [0077]; see also para [0028]: “objects like sheet metal parts that include multiple flanges”); 
	manufacturing a gasket from said two-dimensional  digital drawing  (Tholath:  Fig 3, blocks 310, 312, [0076]: “object include . . . flanges” – [0077]; see also para [0026]: “geometry may be a 2-dimension (2D) model . . .  determining sequence of bending for manufacturing the object”);

Tholath specifically teaches (underlines and red boxes are added by the Examiner for emphasis):


    PNG
    media_image3.png
    833
    703
    media_image3.png
    Greyscale


[0076] At block 310, dimensions of the geometry of the object are received by the computing device 102 from the user 106. In an example implementation, the dimensions of the geometry of the object include one or more of inner dimensions of flanges, outer dimensions of flanges, bend angles between adjacent flanges, an inner radius of bend between adjacent flanges, and a width of the object.
[0077] Further, at block 312, an input (e.g. an electric signal) corresponding to the geometry of the object is provided to a machine, by the computing device 102, for performing a work on a raw material by the machine in conformance with the geometry of the object. In an example implementation, the machine is a sheet bending machine.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have modified Schuler and incorporate the teachings of Tholath
for manufacturing a gasket from said two-dimensional digital drawing. The one of ordinary skill in the art would have been motivated to do so to in order to automate manufacturing of gaskets, thereby making production of gaskets substantially fast, efficient, and less laborious than manual manufacturing of said gaskets (Tholath: para [0005] – [0008]).


Regarding claim 2, modified Schuler teaches all the limitations of claim 8.
Modified Schuler further teaches, and Schuler also teaches wherein: 
each marker of said plurality of markers is a ringed automatically detected (RAD) target (Schuler: Fig 3, block 41, para [0075]: “coded targets 41”).


Regarding claim 3, modified Schuler teaches all the limitations of claim 2.
Modified Schuler further teaches, and Schuler also teaches wherein: 
said plurality of markers comprises at least one pair of markers, wherein for each pair of markers of said at least one pair of markers a first marker is arranged on a first edge of said planar surface and a second marker is arranged on a second edge of said planar surface, said first marker being positioned substantially opposite said second marker, said first edge positioned opposite and running parallel to said second edge (Schuler: Fig 3,modules 43, 42, & 41,  Fig 4, module 55a-d, paras [0074]  - [0075])

Regarding claim 4, modified Schuler teaches all the limitations of claim 2.
Modified Schuler further teaches, and Schuler also teaches wherein: 
said plurality of markers comprises sixteen pairs of markers (Schuler: Fig 3,modules 43, 42, & 41,  Fig 4, module 55a-d, paras [0074]  - [0075]).

Regarding claim 5, modified Schuler teaches all the limitations of claim 2.
Modified Schuler further teaches, and Schuler also teaches wherein: 
said planar surface is composed of corrugated plastic (Schuler: Fig 3,modules 43, 42, & 41,  Fig 4, module 55a-d, paras [0074]  - [0075]).


Regarding claim 6, modified Schuler teaches all the limitations of claim 5.
Modified Schuler further teaches, and Schuler also teaches wherein: 
each marker of said plurality of markers is composed of vinyl and has a matte finish (Schuler: Fig 3,modules 43, 42, & 41,  Fig 4, module 55a-d, paras [0074]  - [0075]).

Regarding claim 7, modified Schuler teaches all the limitations of claim 6.
Modified Schuler further teaches, and Schuler also teaches wherein: 
said generating is performed by a computer-aided design (CAD) software (Schuler: Fig 4, “contour CAD model”, paras [0041]: “single photos of a workpiece to a CAD model”, and [0077] – [0078]; see also claim 14).

Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Suessmuth (US Pub. 2019/0286760) : teaches manufacturing object based on 2d model. 
Yamazaki (US Pub. 2008/0100616): teaches converting 2d drawing into 3d solid model. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        11/17/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115